FILED
                           NOT FOR PUBLICATION                                DEC 15 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 09-50495

              Plaintiff - Appellee,              D.C. No. 3:05-cr-00527-JAH-1

  v.
                                                 MEMORANDUM*
JUAN RODRIGUEZ, AKA Chief, AKA
Clever,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Southern District of California
                    John A. Houston, District Judge, Presiding

                     Argued and Submitted December 9, 2010
                              Pasadena, California

Before: TROTT, WARDLAW, and IKUTA, Circuit Judges.

       Juan Rodriguez, who pleaded guilty to an extensive conspiracy to distribute

cocaine, methamphetamine, and marijuana in violation of 21 U.S.C. §§ 841(a)(1)

and 846, appeals his sentence of 30 years. His appeal has no merit.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Given this record, the district court did not abuse its discretion in receiving

hearsay evidence tending to show Rodriguez’s (1) connection to a street gang, and

(2) his relationship to the Mexican Mafia. Hearsay evidence is admissible at

sentencing “so long as it is accompanied by some minimal indicia of reliability.”

United States v. Littlesun, 444 F.3d 1196, 1199 (9th Cir. 2006) (internal quotation

marks omitted). The hearsay evidence was corroborated by the letter stating that

“rent” was being paid to “Clever” (i.e. Rodriguez), the phone book found in the

cell of a known gang and mafia member that listed Rodriguez’s phone numbers

and address, and Rodriguez’s own admission that he associated with the Encinitas

Home Boys. In any event, it appears that this evidence was not a factor in the

district court’s determination of the length of his sentence, so any error would be

harmless. See United States v. Mendoza, 121 F.3d 510, 513-14 (9th Cir. 1997).

      Second, Rodriguez complains he was denied the opportunity to voir dire two

witnesses who testified as part of an evidentiary hearing in connection with his

sentence. However, he does not explain how he was disadvantaged by the court’s

ruling, and he has not indicated what he would have accomplished during voir dire

that he could not accomplish on cross examination.

      Third, Rodriguez’s sentence was neither procedurally nor substantively

erroneous. United States v. Carty, 530 F.3d 984, 993 (9th Cir. 2008) (en banc).


                                          2
The district court followed the usual § 3553(a) factors and considered Rodriguez’s

mitigating evidence, including the comments of his family members and his claim

that he had a drug and gambling problem. Given the size and nature of

Rodriguez’s criminal organization, the determination of the length of his sentence

was appropriate and reasonable. The district court was well aware of the lesser

sentences meted out to his co-defendants, but because Rodriguez was the head of

his criminal conspiracy, the court’s choice of a harsher sentence for him was

rational and sensible. The goals of sentencing as articulated in § 3553(a)(2) are

well served by a lengthy sentence in this case.

      AFFIRMED.




                                          3